OPINION ON REHEARING
PER CURIAM.
After denial of appellant’s motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850, appellant retained counsel. Within the rehearing time, counsel filed a timely motion for extension of time to file a motion for rehearing. Counsel explained that he had just been retained and requested an extension of time to study the record and prepare a motion for rehearing. The motion was denied and appellant has appealed.
We are unable to see a sound reason for denial of the motion for extension of time, and none has been suggested. The order under review is reversed and the cause remanded with directions to grant the motion for extension of time nunc pro tunc and for further proceedings on appellant’s motion for rehearing.
Reversed and remanded.